United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1781
                                    ___________

Robert 5X White,                       *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       * Appeal from the United States
M. D. Reed, Warden, Cummins Unit,      * District Court for the
Arkansas Department of Correction;     * Eastern District of Arkansas.
Michael Deloney, Hearing Officer,      *      [UNPUBLISHED]
Cummins Unit, Arkansas Department      *
of Correction,                         *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: September 23, 1998

                                Filed: October 22, 1998
                                    ___________

Before WOLLMAN, HANSEN, and KELLY, Circuit Judges.
                          ___________

PER CURIAM.

      Arkansas inmate Robert 5X White appeals from the district court&s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action and filed a motion “to grant”

      1
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
his complaint. Having reviewed the record and the parties& submissions, we affirm the
judgment for the reasons set forth in the district court&s order. See 8th Cir. R. 47B. We
deny White’s motion to grant his complaint.

      A true copy.

             Attest:

                          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-